DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Imported Citations

	Imported Citations submitted 06/05/2020 have been considered because the IDS filed in the parent application is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga Kato et al (US 20150092005 A1) in view of Satoshi Aoki (US 20020035546 A1).

Regarding claim 12, Kato et al discloses a communication system (¶ [53]) comprising: 
an information processing apparatus (Fig. 1 numeral 30c); and 
an image processing apparatus (Fig. 1 numeral 80), wherein the information processing apparatus comprises: 
a first Bluetooth® wireless communication interface (Fig. 3 numeral 313; ¶ [82]) that performs a wireless communication of the Bluetooth® (¶ [127]); 
one or more first controllers (Fig. 3 numeral 301) configured to: 

transmit the obtained user authentication information to the image processing apparatus (¶ [141]); and 
transmit a request after transmitting the obtained user authentication information (¶ [146] Bluetooth transmitting unit transmits data including image data, document data, etc.) and upon a predetermined condition occurring (¶ [141] authentication ID permitted to use MFP 80), 
wherein the image processing apparatus (Fig. 5 numeral 80) comprises: 
a second Bluetooth® wireless communication interface (Fig. 5 numeral 86) that performs a wireless communication of the Bluetooth® (¶ [144]); 
a display device (Fig. 4 numeral 520) that displays information (¶ [87]); 
one or more second controllers (Fig. 4 numeral 511) configured to: 
verify the user authentication information (¶ [141]).
Kato et al fails to explicitly disclose transmitting the user authentication information via Bluetooth® wireless communication interface and receiving the information via a Bluetooth® wireless communication interface.
Aoki, in the same field of endeavor of authenticating a user of a portable mobile device in communication with a print device (Abstract), teaches transmitting the user authentication information via Bluetooth® wireless communication interface and receiving the information via a Bluetooth® wireless communication interface (¶ [85]).
It would have been obvious to one or ordinary skill in the art before the invention was effectively filed for the invention as disclosed by Kato et al comprising an information processing apparatus and an image processing apparatus, wherein one or more controllers transmit the obtained user authentication information to the image processing apparatus and transmit a request after transmitting the obtained user authentication information to utilize the teachings of Aoki which teaches transmitting the user authentication information via Bluetooth® wireless communication interface and receiving the information via a Bluetooth® wireless communication interface because Bluetooth transmission and reception is faster and communication distance greater than that of other communication protocols used for the same purpose.
Kato et al fails to explicitly disclose controlling the display device to display information associated with the verified user authentication information.
Aoki teaches controlling the display device to display information associated with the verified user authentication information (¶ [17-18]).
It would have been obvious to one or ordinary skill in the art before the invention was effectively filed for the invention as disclosed by Kato et al comprising an information processing apparatus and an image processing apparatus, wherein one or more controllers transmit the obtained user authentication information to the image processing apparatus and transmit a request after transmitting the obtained user authentication information to utilize the teachings of Aoki which teaches controlling the display device to display information associated with the verified user authentication information to provide the user with displayed contents for making a decision in outputting information efficiently.

Regarding claim 13, Kato et al discloses an information processing apparatus (see rejection of claim 1) comprising: 
a Bluetooth® wireless communication interface that performs a wireless communication of the Bluetooth® (see rejection of claim 12); 
one or more controllers (see rejection of claim 12) configured to: 
obtain user authentication information (see rejection of claim 12); 
transmit the obtained user authentication information to an image processing apparatus via the Bluetooth® wireless communication interface (see rejection of claim 12); and 
transmit a request after transmitting the obtained user authentication information and upon a predetermined condition occurring (see rejection of claim 12), wherein the request is for causing a display device of the image processing apparatus to display information associated with the obtained user authentication information that has been verified by the image processing apparatus (see rejection of claim 12 wherein the image processing apparatus requests information for output).

Regarding claim 22, Kato et al discloses the information processing apparatus according to claim 13 (see rejection of claim 13), wherein the user authentication information includes identification information of a user and a password of the user (¶ [107] Authentication information being that of user IDs and passwords).

Regarding claim 23, Kato et al discloses the information processing apparatus according to claim 13 (see rejection of claim 13), wherein the image processing apparatus comprises a printing device and a scanner device (¶ [58]).

Regarding claim 24, Kato et al discloses the information processing apparatus according to claim 13 (see rejection of claim 13), wherein the information processing apparatus is a mobile terminal (¶ [57]).

Regarding claim 25, Kato et al discloses a non-transitory computer-readable storage medium storing a program implemented by a computer (¶ [81]) to execute a method of controlling an information processing apparatus including a Bluetooth® wireless communication interface (see rejection of claim 13), the method comprising: 
obtaining user authentication information (see rejection of claim 13); 
transmitting the obtained user authentication information to an image processing apparatus via the Bluetooth® wireless communication interface (see rejection of claim 13); and 
transmitting a request after transmitting the obtained user authentication information and upon a predetermined condition occurring, wherein the request is for causing a display device of the image processing apparatus to display information associated with the obtained user authentication information that has been verified by the image processing apparatus (see rejection of claim 13).


Claims 14-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga Kato et al (US 20150092005 A1) in view of Satoshi Aoki (US 20020035546 A1) as applied to claim 12 above, and further in view of Norihiro Yamamoto (US 20120262749 A1).

Regarding claim 14, Kato et al discloses the information processing apparatus according to claim 13 (see rejection of claim 13).
Kato et al fails to explicitly disclose wherein the information associated with the obtained user authentication information that has been verified by the image processing apparatus is screen information including a user name corresponding to the obtained user authentication information that has been authenticated. 
Yamamoto, in the same field of endeavor of remote authentication between a mobile terminal and an image forming apparatus (Abstract), teaches wherein the information associated with the obtained user authentication information that has been verified by the image processing apparatus is screen information including a user name corresponding to the obtained user authentication information that has been authenticated (¶ [46], Fig. 4 numeral 52 depicting the username of the authenticated user at the top of the menu screen).
It would have been obvious to one or ordinary skill in the art before the invention was effectively filed for the invention as disclosed by Kato et al comprising an information processing apparatus and an image processing apparatus, wherein one or more controllers transmit the obtained user authentication information to the image processing apparatus and transmit a request after transmitting the obtained user authentication information to utilize the teachings of Yamamoto which teaches the information associated with the obtained user authentication information that has been verified by the image processing apparatus is screen information including a user name corresponding to the obtained user authentication information that has been authenticated to provide a customized experience for the user having functions set in advance or determined based on an operation history and image output settings, thus enabling a more efficient and desirable user environment.

Regarding claim 15, Kato et al discloses the information processing apparatus according to claim 14 (see rejection of claim 14), wherein the screen information is information of a menu screen (see rejection of claim 14).

Regarding claim 16, Kato et al discloses the information processing apparatus according to claim 14 (see rejection of claim 14).
Kato et al fails to explicitly disclose wherein the screen information is information of a screen that arranges a plurality of objects corresponding to a plurality of functions of the information processing apparatus.
Yamamoto teaches the screen information is information of a screen that arranges a plurality of objects corresponding to a plurality of functions of the information processing apparatus (Fig. 4 and ¶ [63]).
It would have been obvious to one or ordinary skill in the art before the invention was effectively filed for the invention as disclosed by Kato et al comprising an information processing apparatus and an image processing apparatus, wherein one or more controllers transmit the obtained user authentication information to the image processing apparatus and transmit a request after transmitting the obtained user authentication information to utilize the teachings of Yamamoto which teaches the screen information is information of a screen that arranges a plurality of objects corresponding to a plurality of functions of the information processing apparatus to provide a more efficient and desirable user interface.

Regarding claim 17, Kato et al discloses the information processing apparatus according to claim 16 (see rejection of claim 16), wherein one of the plurality of objects is an object corresponding to one of a copy function, a scanning function, or a function of an electronic mail (see rejection of claim 16).

Regarding claim 18, Kato et al discloses the information processing apparatus according to claim 13 (see rejection of claim 13), wherein the request is transmitted to allow displaying of the information associated with the verified user authentication information on the display device (see rejection of claim 14).

Regarding claim 20, Kato et al discloses the information processing apparatus according to claim 13 (see rejection of claim 13), further comprising: 
a display device that displays information (¶ [129]); and 
wherein the one or more controllers are configured to cause the display device to display information related to a function being cooperated with the image processing apparatus after an authentication of the user authentication information by the image processing apparatus has been succeed (see rejection of claim 16 depicting a post-authentication screen of functions cooperated by the image processing apparatus).

Regarding claim 21, Kato et al discloses the information processing apparatus according to claim 20 (see rejection of claim 20).
Kato et al fails to explicitly disclose wherein the function being cooperated with the image processing apparatus includes at least one of a mobile printing function or a storing function for storing in the image processing apparatus.
Yamamoto teaches the function being cooperated with the image processing apparatus includes at least one of a mobile printing function or a storing function for storing in the image processing apparatus (¶ [67]).
It would have been obvious to one or ordinary skill in the art before the invention was effectively filed for the invention as disclosed by Kato et al comprising an information processing apparatus and an image processing apparatus, wherein one or more controllers transmit the obtained user authentication information to the image processing apparatus and transmit a request after transmitting the obtained user authentication information to utilize the teachings of Yamamoto which teaches the function being cooperated with the image processing apparatus includes at least one of a mobile printing function or a storing function for storing in the image processing apparatus to provide a user interface that a function desired by the user is able to be executed by one click even in cases where an MFP is not provided with an operation panel having high functionality.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga Kato et al (US 20150092005 A1) in view of Satoshi Aoki (US 20020035546 A1) as applied to claim 13 above, and further in view of Yasuhiro Hosoda (US 20130222840 A1).

Regarding claim 19, Kato et al discloses the information processing apparatus according to claim 13 (see rejection of claim 13).
Kato et al fails to explicitly disclose wherein the predetermined condition occurs in a case where there is no login user of the image processing apparatus.
Hosoda, in the same field of endeavor of operating an image forming apparatus using a remote tablet terminal (Abstract), teaches wherein the predetermined condition occurs in a case where there is no login user of the image processing apparatus (¶ [73] The log-in service 307 checks to determine whether another user is currently utilizing local operation).
It would have been obvious to one or ordinary skill in the art before the invention was effectively filed for the invention as disclosed by Kato et al comprising an information processing apparatus and an image processing apparatus, wherein one or more controllers transmit the obtained user authentication information to the image processing apparatus and transmit a request after transmitting the obtained user authentication information to utilize the teachings of Hosoda which teaches the predetermined condition occurs in a case where there is no login user of the image processing apparatus to confirm availability of the apparatus thus heightening security.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
April 19, 2021